Per Curiam.
These two causes were submitted upon briefs. Both causes were tried in the court below by the court without a jury. There appears to have been a single bill of exceptions settled, which counsel have intended to use, and by stipulation seem to have agreed to use, in both causes. The alleged bill of exceptions is printed in the record in the cause first above entitled. It contains no assignments of error. It contains many references to the record which are left blank, indicating that when the record went to ’the printer the paging was omitted, and it has never been supplied. In No. 115, second above entitled, the record contains no index. The bill of exceptions is not printed. The briefs contain numerous references, inserted in ink, to the record in the other case. *133In addition to this, we have found the records and briefs in both cases so uncertain and confusing that we feel warranted in declining to consider either of these causes upon the records as filed in this court.
An order will be entered striking both causes from the docket.